 


110 HR 2338 IH: Global Warming Wildlife Survival Act
U.S. House of Representatives
2007-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2338 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2007 
Mr. Dicks (for himself, Mr. Inslee, and Mr. Saxton) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish the policy of the Federal Government to use all practicable means and measures to assist wildlife populations in adapting to and surviving the effects of global warming, and for other purposes. 
 
 
INational policy and strategy 
101.Short titleThis title may be cited as the Global Warming Wildlife Survival Act. 
102.National policy on wildlife and global warming It is the policy of the Federal Government, in cooperation with State, tribal, and affected local governments, other concerned public and private organizations, landowners, and citizens to use all practicable means and measures— 
(1) to assist wildlife populations in adapting to and surviving the effects of global warming; and 
(2)to ensure the persistence and resilience of the wildlife of the United States as an essential part of our Nation’s culture, landscape, and natural resources.  
103.Definitions In this title: 
(1)Ecological processesThe term ecological processes means the biological, chemical, and physical interactions between the biotic and abiotic components of ecosystems, including nutrient cycling, pollination, predator-prey relationships, soil formation, gene flow, hydrologic cycling, decomposition, and disturbance regimes such as fire and flooding.   
(2)Habitat linkagesThe term habitat linkages means areas that connect wildlife habitat or potential wildlife habitat, and that facilitate the ability of wildlife to move within a landscape in response to the effects of global warming.   
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)WildlifeThe term wildlife means any species of wild, free-ranging fauna including fish, and also fauna in captive breeding programs the object of which is to reintroduce individuals of a depleted indigenous species into previously occupied range. 
104.National strategy 
(a)Requirement 
(1)In generalThe Secretary shall, within two years after the date of the enactment of this Act, on the basis of the best available science as provided by the science advisory board under section 105, promulgate a national strategy for mitigating the impacts of global warming on wildlife populations in the United States. 
(2)Consultation and commentIn developing the national strategy, the Secretary shall— 
(A)consult with the Secretary of Agriculture, the Secretary of Commerce, the Administrator of the Environmental Protection Agency, State fish and wildlife agencies, Indian tribes, local governments, conservation organizations, scientists, and other interested stakeholders; and 
(B)provide opportunity for public comment. 
(b)Contents 
(1)In generalThe Secretary shall include in the national strategy prioritized goals and measures to— 
(A)identify and monitor wildlife populations likely to be adversely affected by global warming; 
(B)identify and monitor coastal, marine, terrestrial, and freshwater resources and habitat at greatest risk of being damaged by global warming; 
(C)assist species in adapting to the impacts of global warming; 
(D)protect, acquire, and restore wildlife habitat to build resilience to global warming; 
(E)provide habitat linkages and corridors to facilitate wildlife movements in response to global warming; 
(F)restore and protect ecological processes that sustain wildlife populations vulnerable to global warming; and 
(G)incorporate consideration of climate change in, and integrate climate change adaptation strategies for wildlife into, the planning and management of Federal lands administered by the Department of the Interior and lands administered by the Forest Service. 
(2)Coordination with other plansIn developing the national strategy, the Secretary shall— 
(A)take into consideration research and information in State comprehensive wildlife conservation plans, the North American Waterfowl Management Plan, the National Fish Habitat Action Plan, and other relevant wildlife conservation plans; and 
(B)coordinate and integrate, to the extent practicable and consistent with the policy set forth in section 102, the goals and measures identified in the national strategy with goals and measures identified in such plans.  
(c)RevisionThe Secretary shall revise the national strategy not later than five years after its initial promulgation, and not later than every ten years thereafter, to reflect new information on the impacts of global warming on wildlife and advances in the development of strategies for adapting to or mitigating for such impacts. 
(d)Implementation 
(1)Implementation on Department of the Interior and forest service landsTo achieve the goals of the national strategy and to implement measures for the conservation of wildlife identified in the national strategy— 
(A)the Secretary shall exercise the authority of such Secretary under this and other Acts on lands administered by the National Park Service, the United States Fish and Wildlife Service, and the Bureau of Land Management; and 
(B)the Secretary of Agriculture shall exercise the authority of such Secretary under this and other Acts on lands administered by the Forest Service.  
(2)Wildlife conservation programsConsistent with their authorities under other laws, the Secretary, the Secretary of Agriculture, and the Secretary of Commerce shall administer wildlife conservation programs authorized under other laws to achieve the goals of the national strategy and to implement measures for the conservation of wildlife identified in the national strategy. 
105.Advisory board 
(a)Science advisory board 
(1)In generalThe Secretary shall establish and appoint the members of a science advisory board comprised of not less than ten and not more than twenty members recommended by the President of the National Academy of Sciences with expertise in wildlife biology, ecology, climate change and other relevant disciplines. The director of the National Global Warming and Wildlife Science Center established under subsection (b) shall be an ex officio member of the science advisory board.  
(2)FunctionsThe science advisory board shall— 
(A)provide scientific and technical advice and recommendations to the Secretary on the impacts of global warming on wildlife and its habitat, areas of habitat of particular importance for the conservation of wildlife populations affected by global warming, and strategies and mechanisms to mitigate the impacts of global warming on wildlife in the management of Federal lands and in other Federal programs for wildlife conservation; 
(B)advise the National Global Warming and Wildlife Science Center established under subsection (b) and review the quality of the research programs of the Center; 
(C)advise the Secretary regarding the best science available for purposes of section 104(a)(1). 
(b)National Global Warming and Wildlife Science Center 
(1)In generalThe Secretary shall establish the National Global Warming and Wildlife Science Center within the United States Geological Survey. 
(2)FunctionsThe National Global Warming and Wildlife Science Center shall— 
(A)conduct scientific research on national issues related to the impacts of global warming on wildlife and its habitat and mechanisms for adaptation or mitigation of such impacts; and 
(B)provide scientific support to Federal land management agencies and Federal wildlife agencies regarding such issues. 
(c)Detection of changesThe Secretary, the Secretary of Agriculture, and the Secretary of Commerce shall each exercise authorities under other laws to carry out programs to detect changes in wildlife abundance, distribution, and behavior related to global warming, including— 
(1)conducting species inventories on Federal lands and in marine areas within the exclusive economic zone of the United States; and 
(2)establishing and implementing robust, coordinated monitoring programs. 
106.Authorization of appropriations 
(a)Implementation of national strategyOf the amounts appropriated to carry out this title for each fiscal year— 
(1)45 percent are authorized to be made available to Federal agencies to develop and implement the national strategy promulgated under section 104 on Federal lands, of which— 
(A)35 percent shall be allocated to the Department of the Interior to— 
(i)operate the National Global Warming and Wildlife Science Center established under section 105; and 
(ii)carry out the policy set forth in section 102 and implement the national strategy on lands within the National Park System, lands within the National Wildlife Refuge System, and public lands administered by the Bureau of Land Management; and 
(B)10 percent shall be allocated to the Department of Agriculture to carry out the policy set forth in section 102 and implement the national strategy on lands within the National Forest System; 
(2)25 percent are authorized to be made available to Federal agencies to carry out the policy set forth in section 102 and to implement the national strategy through fish and wildlife programs, other than for the operation and maintenance of Federal lands, of which— 
(A)10 percent shall be allocated to the Department of the Interior to fund endangered species, migratory bird, and other fish and wildlife programs administered by the United States Fish and Wildlife Service, other than operations and maintenance of the national wildlife refuges; 
(B)8 percent shall be allocated to the Department of the Interior for implementation of cooperative grant programs benefitting wildlife including the Cooperative Endangered Species Fund, Private Stewardship Grants, the North American Wetlands Conservation Act, the Neotropical Migratory Bird Conservation Fund, and the National Fish Habitat Action Plan, and used exclusively for activities that address the impacts of global warming on wildlife and its habitat; and 
(C)7 percent shall be allocated to the National Oceanic and Atmospheric Administration to carry out the policy set forth in section 102 and to implement the national strategy through Federal programs for conservation of fish and wildlife under its jurisdiction; and 
(3)30 percent are authorized to be made available for grants to States and Indian tribes through the State and Tribal Wildlife Grants Program authorized under section 201, to— 
(A)be used exclusively to carry out activities that address the impacts of global warming on wildlife in accordance with State comprehensive wildlife conservation plans developed and approved under that program that contain explicit strategies for addressing the impacts of global warming on wildlife; and 
(B)revise existing State comprehensive wildlife conservation plans as necessary to include specific strategies for addressing the impacts of global warming on wildlife. 
(b)Availability 
(c)Intent of CongressIt is the intent of Congress that funding provided to Federal agencies and States pursuant to this title supplement, and not replace, existing sources of funding for wildlife conservation.  
IIState and Tribal Wildlife Grants Program 
201.State and Tribal Wildlife Grants Program 
(a)Authorization of programThere is authorized to be established a State and Tribal Wildlife Grants Program to be administered by the Secretary of the Interior and to provide wildlife conservation grants to States and to the District of Columbia, Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands, American Samoa, and federally recognized Indian tribes for the planning, development, and implementation of programs for the benefit of wildlife and their habitat, including species that are not hunted or fished.  
(b)Allocation of funds 
(1)In generalOf the amounts made available to carry out this section for each fiscal year— 
(A)10 percent shall be for a competitive grant program for Indian tribes that are not subject to the remaining provisions of this section; 
(B)of the amounts remaining after the application of subparagraph (A), and after the deduction of the Secretary’s administrative expenses to carry out this section— 
(i)not more than one-half of 1 percent shall be allocated to each of the District of Columbia and to the Commonwealth of Puerto Rico; and  
(ii)not more than one-fourth of 1 percent shall be allocated to each of Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands; 
(C)of the amount remaining after the application of subparagraphs (B) and (C), the Secretary shall apportion among the States— 
(i)one-third based on the ratio that the land area of each State bears to the total land area of all States; and 
(ii)two-thirds based on the ratio that the population of each State bears to the total population of all States. 
(2)AdjustmentsThe amounts apportioned under subparagraph (C) of paragraph (1) for a fiscal year shall be adjusted equitably so that no State is apportioned under such subparagraph a sum that is— 
(A)less than 1 percent of the amount available for apportionment under that subparagraph that fiscal year; or 
(B)more than 5 percent of such amount. 
(c)Cost sharing 
(1)Plan development grantsThe Federal share of the costs of developing a comprehensive wildlife conservation plan shall not exceed 75 percent of the total costs of developing such plan.  
(2)Plan implementation grantsThe Federal share of the costs of implementing an activity in an approved comprehensive wildlife conservation plan carried out with a grant under this section shall not exceed 50 percent of the total costs of such activities.  
(3)Prohibition on use of Federal fundsThe non-Federal share of costs of an activity carried out under this section shall not be paid with amounts derived from any Federal grant program. 
(d)Requirement for plan 
(1)In generalNo State, territory, or other jurisdiction shall be eligible for a grant under this section unless it submits to the Secretary a comprehensive wildlife conservation plan that— 
(A)complies with paragraph (2); and 
(B)considers the broad range of the State, territory, or other jurisdiction’s wildlife and associated habitats, with appropriate priority placed on those species with the greatest conservation need and taking into consideration the relative level of funding available for the conservation of those species. 
(2)ContentsThe comprehensive wildlife conservation plan must contain— 
(A)information on the distribution and abundance of species of wildlife, including low and declining populations as the State , territory, or other jurisdiction’s fish and wildlife agency considers appropriate, that are indicative of the diversity and health of the jurisdiction’s wildlife; 
(B)the location and relative condition of key habitats and community types essential to conservation of species identified in subparagraph (A); 
(C)descriptions of problems which may adversely affect species identified in subparagraph (A) or their habitats, and priority research and survey efforts needed to identify factors that may assist in restoration and improved conservation of these species and habitats; 
(D)descriptions of conservation actions proposed to conserve the identified species and habitats and priorities for implementing such actions; 
(E)proposed plans for monitoring species identified in subparagraph (A) and their habitats, for monitoring the effectiveness of the conservation actions proposed in subparagraph (D), and for adapting these conservation actions to respond appropriately to new information or changing conditions; 
(F)descriptions of procedures to review the comprehensive wildlife conservation plan at intervals not to exceed ten years; 
(G)plans for coordinating the development, implementation, review, and revision of the comprehensive wildlife conservation plan with Federal, State, and local agencies and Indian tribes that manage significant land and water areas within the jurisdiction or administer programs that significantly affect the conservation of identified species and habitats; and 
(H)provisions for broad public participation as an essential element of the development, revision, and implementation of the comprehensive wildlife conservation plan. 
(e)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 
 
